Citation Nr: 0331570	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  03-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & W. Diaz, M.S.W. 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, denying the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  


REMAND

In his substantive appeal, received by the RO in August 2003, 
the veteran requested that he be afforded a hearing before 
the Board in Washington, DC.  Such a proceeding was 
thereafter scheduled to occur in February 2004, but in 
October 2003, the veteran requested that the Board hearing in 
Washington, DC, be cancelled and, in lieu thereof, that he be 
afforded a hearing before the Board, sitting at the RO.  As 
such, remand of this matter to the RO is required to permit 
scheduling of hearing sought by the veteran.  

Accordingly, this matter is REMANDED to the RO for the 
following action: 

The veteran should be afforded a hearing 
before the Board, sitting at the RO in 
New York, New York, in accordance with 
his October 2003 request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 



additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




